Citation Nr: 0509915	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability evaluation.  A subsequent July 2001 rating 
decision increased the veteran's disability rating to 50 
percent.

In June 2004, the Board issued a decision in which the 
veteran was denied an increased disability rating for his 
PTSD.  The veteran subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, in November 2004, the veteran's attorney and VA 
General Counsel filed a Joint Motion to Vacate and Remand the 
Board's June 2004 decision.  An Order granting the Motion was 
issued by the Court in November 2004.  Therefore, the 
veteran's claim is again properly before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by symptoms of 
flashbacks, weekly panic attacks, irritability, depression, 
sleeplessness, hypervigilance, and an exaggerated startle 
response, with a Global Assessment of Functioning (GAF) score 
between 50 and 55.

2.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships, has not been demonstrated by the 
clinical evidence.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran brought a claim for service connection for PTSD 
in May 1999.  Associated with the claims file are VA and non-
VA treatment records and examinations dated from July 1999 to 
January 2004.

In July 1999, the veteran underwent VA examination for PTSD.  
The veteran's claims folder was reviewed.  At that time, the 
veteran had not been hospitalized or sought outpatient 
treatment for mental health concerns with the exception of 
one visit to a marriage counselor during his first marriage.  
He had then been working at a State park since 1994.  The 
veteran had also worked at that same park from 1986 to 1991.  
The job was preferable for him because it allowed very 
limited interaction with others.  He complained of discomfort 
around people, which continually affected his ability to 
work.

The veteran had then been married to his second and current 
wife since 1994.  He stated that his wife thought he was too 
negative, but otherwise his marriage was generally fine.  He 
lived separately from his wife during the week due to their 
jobs, and saw her on the weekends.  The veteran believed they 
would likely have difficulty getting along if they were to 
live together throughout the week.  The veteran had no 
children from either of his marriages.  The veteran's mother 
had died one year before, and he had not seen his father 
since 1985.  He saw a brother very infrequently, and 
indicated they did not get along.  He reported having few 
friends, whom he saw infrequently, and spent most of his time 
at home because he had trouble interacting with people and 
experienced frequent depression and sorrow.  The veteran 
occasionally socialized with people from a veterans 
organization because he felt he could identify with fellow 
veterans.  He felt considerable guilt and anger related to 
his Vietnam experience.

He reported nightmares, approximately three times per month.  
He reported flashbacks, of which he had serious ones once or 
twice a month, and he found Vietnam-associated stimuli 
upsetting.  He was particularly triggered by gunshots or 
particular times of the year.  The veteran also reported 
difficulty expressing positive feelings, and his wife 
complained he was sometimes "like a stone."  He would 
become very angry, especially regarding politicians and their 
decisions regarding military actions.  He became frustrated 
very easily at times.  He described considerable sleep and 
concentration difficulties.  The veteran stated he sometimes 
forgot reasons for entering a room, and misplaced common 
objects.  He reported the presence of an exaggerated startle 
response and hypervigilance.

On examination, the veteran reported drinking approximately 
twice per week, denied use of illegal drugs.  His thought 
processes and communication appeared adequate, and he did not 
experience delusions.  He described occasional auditory 
hallucinations and flashes in the periphery of his vision.  
However, the examiner opined that these did not appear to be 
true visual hallucinations.  He reported having been in 
several physical fights, and denied suicidal and homicidal 
thoughts.  He said that his ability to maintain his personal 
hygiene and other basic activities was adequate, although he 
tended to be a bit messy.  His orientation was adequate, but 
he reported some short-term memory difficulties.  His long-
term memory was adequate.  There was no obsessive or 
ritualistic behavior, with the exception of picking at his 
thumbs.  His rate and flow of speech was adequate, if 
somewhat slow and precise.  He did not describe panic 
attacks.  He felt depressed about once a week, but could 
reason his way out of it.  His appetite and weight were 
largely stable.  He described frequent feelings of anxiety, 
which related to religious-based guilt.

The veteran did not note any examples of impaired impulse 
control.  He reported functioning adequately at his job, 
despite his sleep difficulties sometimes leading to feeling 
fatigued and tired during the day.  He emphasized that he 
continually felt uncomfortable around the public at large, 
and did not feel he would ever be able to forgive the 
American public for the treatment of Vietnam veterans.  The 
diagnosis was PTSD, with a GAF score of 55.  The examiner 
opined that the veteran met the criteria for PTSD.  Vietnam-
related content appeared to be very upsetting to him, as 
evidenced by his display of anger and tearfulness.  In the 
examiner's view, this affective lability and his discomfort 
around others indicated that he was experiencing a moderate 
level of impairment.

In a May 1999 written statement, T.L.C., a friend of the 
veteran, indicated that the veteran seemed troubled by his 
duty in Vietnam, and seldom did a day pass that the veteran 
did not discuss Vietnam.  He appeared to re-live his 
experiences in Vietnam.  A July 1999 written statement from 
G.C. indicated that he had known the veteran socially for 
four and a half years, and observed the veteran's memories of 
his duty in Vietnam overwhelm his friendly demeanor.  The 
veteran's memories of Vietnam were deeply ingrained in his 
daily life.  In an August 1999 written statement, the 
veteran's wife stated that he could be difficult to be around 
and could be very negative in many situations.  She reported 
the veteran's nightmares about his duty in Vietnam and how he 
nearly struck her at night.

In August 2000, the veteran underwent another VA PTSD 
examination.  He had not received any mental health treatment 
since his previous examination.  He still worked the State 
park.  He functioned in the position because of its 
isolation.  However, he noted that he had begun to have some 
conflicts with his boss, despite the fact that he rarely had 
to interact with him.  He was still married to his wife, but 
noted difficulties in the relationship.  The veteran 
described being completely socially isolated, with the 
exception of a couple of other veterans.  He and his wife 
spent weekends together less frequently.  His wife appeared 
to be pulling away from the marriage, and he was unsure about 
the future.  He had no contact with his aunt or brother.  The 
veteran indicated that, in the past year, he had experienced 
increased isolation, negative thoughts, and guilt.

He reported nightmares three to four times per week, fitful 
sleeping, and night sweats.  He described flashbacks, 
intrusive thoughts, and particular distress when exposed to 
programs related to Vietnam.  He described quickness to 
anger, nightly sleep difficulties, concentration 
difficulties, hypervigilance, an exaggerated startle 
response, and emotional distance and limitation.

The examiner noted the veteran had increased his alcohol use, 
drinking two-fifths of hard alcohol per week, reportedly to 
help his sleep problem.  The veteran's thought processes and 
communication appeared adequate.  He did not experience 
delusions.  He occasionally became somewhat paranoid about 
the motives of others when he felt very anxious.  He 
described detecting movement of small objects when they were 
not present, and also described occasions on which he heard 
his name called.  The examiner opined that they appeared to 
be byproducts of hypervigilance rather than true psychotic 
hallucinations.  He had been in no physical altercations, or 
experienced suicidal or homicidal ideations since the 
previous examination.

The veteran's ability to maintain his personal hygiene was 
adequate.  He indicated he was occasionally somewhat 
neglectful about personal grooming habits, such as showering.  
The veteran described some short-term memory impairment, but 
long-term memory was essentially adequate.  He continued to 
pick at his thumbs, as previously described.  His orientation 
and rate and flow of speech were adequate, but somewhat slow.  
He described weekly panic attacks.  He experienced rapid 
heartbeat and tightness in his chest, apparently related to 
anxiety.  The veteran looked visibly nervous during the exam.  
He stated feeling depressed on a periodic basis.  He had no 
problems with impulse control.  He indicated that his fatigue 
from sleep disturbance sometimes interfered with his job.  He 
felt considerable guilt and rumination, which seemed largely 
centered around Vietnam and the fact that he had survived 
when others did not.

The diagnoses were PTSD, social isolation, and history of 
combat, with a GAF score of 51.  The examiner noted that the 
veteran's sleep disruption, anxiety, isolation, and guilt had 
worsened since his previous exam.  He had maintained his 
employment, but it appeared his job suffered due to his 
symptoms.  His overall impairment was moderate to severe.  If 
the veteran lost his job, it would be difficult for him to 
find another one that allowed the isolation he required.  He 
should be considered occupationally impaired, and his overall 
impairment appeared to be moderate to severe.

April through December 2001 VA outpatient reports show the 
veteran sought mental health treatment.  The symptoms 
reported were the same or similar to those outlined in his 
prior VA examinations.  He continued diagnoses of chronic, 
delayed onset PTSD, alcohol dependence, moderate social 
isolation, and difficulty attending work due to his sleep 
problems and alcohol abuse.  His GAF score was 53 throughout 
this treatment.

In January 2002, the veteran again underwent VA PTSD 
examination.  He was alert, well oriented, and pleasant.  His 
affect was appropriate, and his mood was mildly dysthymic.  
He reported more agitation since the September 11, 2001, 
terrorist attacks.  He got upset easily and appeared somewhat 
paranoid.  Memories of vicious and ruthless acts in Vietnam 
were very disturbing to him.  The veteran also reported 
difficulty with his alcohol consumption.  It affected his 
work at the State park because he was hung over.  He found it 
helpful and enjoyable to be around other veterans, with whom 
he related.  He kept busy making plaques for other veterans.  
Alternatively, contact with members of his unit from Vietnam 
brought up unpleasant memories, and he often wished they had 
not found him.  He and his wife continued to live apart 
during the week, due to their employment, and he reported his 
marriage as "ok."

The veteran reported continued vivid nightmares about 
Vietnam.  He reported drinking alcohol to help his sleeping 
problems.  The veteran stated that he thought about his 
Vietnam experiences daily.  He felt guilt about the injury of 
a fellow soldier.  He kept up with the war news, was involved 
with the local veterans organization, and marched in parades 
with them.  He said his wife complained he kept his emotions 
locked up.  The veteran described an exaggerated startle 
response.  On the Mississippi Scale, a measure of combat-
related PTSD, the veteran's score was consistent with those 
of other combat veterans with PTSD.  The diagnoses were PTSD, 
alcohol abuse, problems at work due to interpersonal 
functioning, alcohol, and sleep disturbance, with a GAF score 
of 53.

The examiner noted that the veteran continued to function in 
his job, which suited him well in that it allowed him to be 
isolated.  At that time, he did not feel that his marriage 
was at risk of ending, a concern during his previous 
examination.

February through November 2002 VA outpatient records show the 
veteran continued to receive treatment for his PTSD and his 
previous diagnoses continued.  He periodically tried some 
medications, which had some success in making it easier for 
him to stop drinking alcohol.  His GAF scores ranged from 53 
to 55.

In an August 2003 written statement, L.W., L.C.S.W., 
indicated that she had worked with the veteran in individual 
psychotherapy for four sessions during July and August 2003, 
as a result of a verbal altercation he experienced on the 
job.  He discussed his Vietnam experiences.  She opined that 
if the veteran managed his symptoms satisfactorily, he might 
be able to work until the age of retirement.

The veteran again underwent VA PTSD examination in January 
2004.  His claims file was reviewed.  Since his last 
examination, he reported weekly anxiety attacks, which 
included a rapid heartbeat, sweating, and anxious thoughts.  
He said he had regular Vietnam nightmares and sleep 
disturbance.  He had daily intrusive memories of Vietnam, 
emotional constriction, a variable startle response, anxiety, 
and significant use of alcohol.  The veteran reported 
problems at work due to interpersonal difficulties and 
alcohol use.

He reported crying spells and a decrease in energy level, 
which he attributed to poor sleep.  His appetite had 
decreased, which he thought was due to his stomach problems 
and alcohol use.  He continued to work at the State park, 
although he reported having some trouble there.  His 
concentration, memory problems, and interpersonal relations 
caused difficulties.  He was referred for therapy through his 
employer due to conflicts with others.  He reported becoming 
emotionally more distant from his wife.  She commented on his 
negativity.  At Thanksgiving, he had had to leave a family 
gathering because of irritation with family members.  He 
indicated that he had no friends and spent less time at the 
veterans organization, where he used to socialize with other 
veterans.

On clinical evaluation, the veteran was dressed casually and 
had some mild grooming deficits.  He was alert, oriented, and 
cooperative.  His affect was constricted and appropriate, and 
his mood was depressed.  He displayed tremors in both hands.  
His rate and content of speech were within normal limits, 
with no gross deficits in cognitive or memory functioning.  
He described dissociative episodes during flashbacks, but no 
perceptual distortions, delusions, overt paranoid ideation, 
or other symptoms of psychosis.  He denied suicidal and 
homicidal ideation, although he had passive thoughts of 
wishing he were dead.  His insight and judgment appeared 
intact.

The veteran reported intrusive Vietnam memories that were 
"just about daily."  He described nightmares at least twice 
a week.  He was often afraid to go back to sleep.  He 
described Vietnam flashbacks.  The veteran stated that he 
generally avoided things that remind him of Vietnam.  He 
reported chronically disturbed sleep, anger, and 
irritability, which caused work and family problems.  He 
denied any physical altercations.  Instead, he would leave 
agitating situations.  He indicated he had concentration 
problems and hypervigilent behaviors.  He demonstrated a 
heightened startle response during the examination, when a 
door closed unexpectedly.

On tests, the veteran demonstrated severe depression.  His 
score on the Mississippi scale for combat-related PTSD was 
within one standard deviation below the mean for Vietnam 
veterans, and similar to his score on the January 2002 
examination.  The diagnoses were chronic PTSD, alcohol 
dependence, occupational and social problems, and a GAF score 
of 50, which the examiner noted indicated moderate impairment 
in occupational functioning with serious impairment in social 
functioning.  In comparison to his January 2002 examination, 
the severity of the veteran's symptoms did not appear to have 
increased significantly.  However, they appeared to have had 
an increased effect on both his occupational and social 
functioning.  His work performance had decreased somewhat, 
and he had conflicts with others at work.  He also 
experienced increased conflict with his wife and other family 
members, and became more socially isolated.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO informed the veteran of the VCAA 
and its effect on his claim.  This letter informed the 
veteran of the evidence necessary to substantiate his claim.  
He was told that the RO could assist him in obtaining 
additional records.    The letter specified that the RO would 
try to help the veteran get such evidence as medical records, 
employment records, or records from other Federal agencies.  
The veteran was informed that he must provide the RO with 
enough information about these records for the RO to request 
them.  The letter stated in addition that the RO would assist 
by providing the veteran with a medical examination if it was 
deemed necessary for a decision on the veteran's claim.  In 
addition, the veteran was advised, by virtue of a detailed 
November 2002 statement of the case (SOC) and March 2003 and 
February 2004 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The veteran responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2002 SOC contained the new 
reasonable doubt and duty-to-assist regulations codified at 
38 C.F.R. §§ 3.102, 3.159 (2004).  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

In addition, the Board notes that the attorney who 
represented the veteran in the Court of Appeals for Veterans 
Claims dropped out of the case after the Court's remand.  The 
Board then wrote to the veteran's longstanding 
representative, identified on the first page of the present 
decision, in December 2004, to provide an opportunity for the 
submission of any further evidence and/or argument.  To date, 
no response has been received.

For the foregoing reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.  
We thus find that VA has satisfied its duty to assist the 
veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under both former 
law and the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - PTSD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2004).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2004).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  The 
present level of disability is of primary concern in a claim 
for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it provides 
the most accurate picture of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco as to the primary importance of the present 
level of disability is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. 
Under that code, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242- 244 (1995).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 C.F.R. 
§ 3.102 (2003).  In light of the above, the Board shall 
consider all of the veteran's various symptoms in assigning a 
rating for his PTSD.  See Mittleider, supra.

In evaluating the veteran's symptoms under the criteria for a 
70 percent disability rating, the Board notes that the 
veteran has demonstrated both occupational and social 
impairment.  The January 2004 VA examiner opined that the 
veteran had serious impairment in social functioning, but 
only moderate impairment in occupational functioning.  His 
latest VA examination report showed some increased 
deficiencies in his work.  He had continued to have the same 
employment since 1994.  However, treatment records associated 
with the claims file show the veteran had been involved in a 
recent altercation, and was referred to a social worker.

The veteran also showed on his January 2004 VA examination 
that he had some increased deficiencies with family 
relations.  He indicated he was emotionally distant from his 
wife.  However, he indicated he had that same symptom 
throughout his PTSD treatment.  Indeed, the veteran's January 
2002 VA examination report showed he was uncertain about the 
future of his marriage.  While the veteran currently reported 
problems in his marriage, it appeared that it had improved 
somewhat, inasmuch as he no longer was uncertain about its 
future.

In evaluating all the criteria for a 70 percent disability 
rating for PTSD, the Board observes that the veteran has 
shown no deficiencies in his judgment.  Indeed, the January 
2004 VA examiner noted that his insight and judgment were 
intact.  Likewise, there was no evidence in the veteran's 
treatment and examination records that his thinking was 
deficient.  The July 1999 and August 2000 VA examination 
reports indicated the veteran's thought processes were 
adequate.  Finally, the January 2004 VA examination report 
showed he had no gross deficits in his cognitive functioning.

Throughout his treatment and examinations, the veteran has 
shown some deficiency in his mood.  In July 1999, he reported 
feeling depressed about once per week, but said he could 
reason his way out of it.  In August 2000, he reported 
feeling depressed on a periodic basis.  The January 2002 VA 
examiner described the veteran's affect as appropriate, if 
only mildly dysthymic.  In January 2004, the veteran did 
report some crying spells.  The examiner described his affect 
as constricted and appropriate, although his mood was 
depressed.

As for the remaining symptoms described in the criteria for a 
70 percent disability evaluation for PTSD, the veteran 
repeatedly denied any suicidal ideation, in July 1999, August 
2000, and January 2004.

The veteran also never demonstrated obsessional rituals that 
interfered with routine activities.  The July 1999 and August 
2000, VA examiners noted that the veteran's only such 
behavior was that he picked at his thumbs.  However, there 
was no indication in these or any other records that this 
ritual interfered in any way with his routine activities.  
The January 2002 and January 2004 VA examination reports 
showed no evidence of any obsessional rituals.

The veteran has also never demonstrated speech that was 
intermittently illogical, obscure, or irrelevant.  The July 
1999 examiner described the veteran's communication as 
adequate.  The rate and flow of his speech was also described 
as adequate, even if it was a bit slow and precise.  Again in 
the August 2000 VA examination report, the veteran's 
communication was described as adequate.  His  rate, and flow 
of speech were also noted to be adequate, if somewhat slow.  
Finally, the January 2004 VA examiner noted that the 
veteran's rate and content of speech were within normal 
limits.

The veteran has also not demonstrated near-continuous panic 
or depression affecting his ability to function 
independently, appropriately, and effectively.  The July 1999 
VA examiner noted the veteran did not describe any panic 
attacks.  As noted before, at that time, he felt depressed 
about once per week and reasoned his way out of it.  
Therefore, his depression could not be described as near 
continuous.  In August 2000, he described weekly panic 
attacks and felt depressed on a periodic basis.  Therefore, 
at this time, his panic attacks or depression were not near 
continuous.  Finally, in January 2004, the veteran again 
reported only weekly panic attacks.  While he reported some 
crying spells, and the examiner described his mood as 
depressed during the examination, there is no indication that 
his depression was near continuous.  Furthermore, there is no 
evidence at any time since the veteran filed for service 
connection, that his panic attacks or depression, however 
frequent, affected his ability to function independently, 
appropriately, and effectively.  He was able to function 
independently, since he lived most of the week away from his 
wife, due to their jobs.  In addition, despite some problems 
at work, he has functioned effectively in maintaining his 
same job for at least 10 years.

Throughout his treatment, the veteran has demonstrated 
little, if any, impaired impulse control.  In July 1999, the 
VA examiner indicated he did not note any examples of 
impaired impulse control.  In August 2000, the veteran 
described himself as being quick to anger, but he reported no 
physical altercations since his previous examination.  
Additionally, the veteran indicated specifically that he had 
no problems with impulse control.  Most important, in January 
2004, the veteran indicated he had been involved in no 
physical altercations, but instead would walk away from 
agitating situations.

A review of the veteran's claims file also shows that he has 
never demonstrated any spatial disorientation.  His 
orientation was described as adequate in July 1999 and August 
2000.  The veteran was noted to be well oriented in January 
2002.  Finally, he was described as oriented during his 
January 2004 VA examination.

Medical evidence since the veteran filed his claim for PTSD 
shows little, if any, neglect of personal appearance and 
hygiene.  In July 1999, the veteran indicated that his 
ability to maintain personal hygiene and other basic 
activities was adequate, even if he tended to be a bit messy.  
In August 2000, the veteran's ability to maintain personal 
hygiene was described as adequate.  In January 2004, the 
examiner noted only that the veteran had mild grooming 
defects.

The veteran has shown some difficulty in adapting to 
stressful circumstances.  He recently described in January 
2004 that he left a family situation at Thanksgiving.  It was 
also shown in the veteran's claims file that he had at least 
one altercation at work, which led to his referral to a 
social worker.  However, there was no specific information to 
show that the veteran had difficulty adapting to stressful 
circumstances, just this generalized description.

Finally, while the veteran has shown some difficulty in 
establishing and maintaining effective relationships, he has 
not demonstrated an inability to do so.  While he has noted 
that his marriage had some problems during each of his VA 
examinations, his marriage actually appeared to increase in 
quality after August 2000.  Furthermore, the veteran has been 
able to maintain a relationship with his boss, in that he has 
had the same job since 1994.  Moreover, he has held the same 
job since 1999, when he was first diagnosed with PTSD.  While 
recent information shows some decrease in the veteran's 
ability to deal with his supervisor and socialize with 
others, it has not resulted in a demonstrated inability to do 
so.

To conclude, the Board finds that the above detailed 
information demonstrates that the veteran's PTSD 
symptomatology, although significant, does not more closely 
equate to a 70 percent disability rating than to the 
currently assigned 50 percent evaluation.  While he has 
demonstrated deficiencies in family and work, his judgment 
and thinking have been consistently described as adequate or 
within normal limits.  Furthermore, the medical evidence does 
not show that the veteran has manifested most of the symptoms 
associated with a 70 percent disability rating for PTSD.  
While he showed some slight neglect of his personal 
appearance and hygiene and difficulty in stressful 
situations, he has not shown any suicidal ideation, 
obsessional rituals that interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, or the 
inability to establish and maintain effective relationships.

In evaluating the veterans symptoms under the criteria for a 
50 percent disability rating, the Board finds that it more 
closely approximates the manifestations of his PTSD.  The 
veteran has both social and occupational impairment with 
reduced reliability, especially at his job.  He has some 
disturbances of mood and difficulty in establishing and 
maintaining relationships.  He has also indicated he 
experienced panic attacks once per week and had some short-
term memory loss.  He also has demonstrated a flattened 
affect.  While the veteran has not shown stereotyped speech, 
difficulty understanding complex commands, long-term memory 
loss, impaired judgment, or impaired abstract thinking, the 
Board is still willing to find that his PTSD warrants a 50 
percent disability rating, as awarded by the RO.

With regard to the veteran's assigned GAF scores, the Board 
notes that they ranged from 50 to 55 during the course of his 
treatment since May 1999.  In assessing the veteran's 
symptomatology, the Board notes that he has demonstrated the 
characteristics of both a GAF score of 41-50 (serious 
impairment in social functioning, no friends) and a GAF score 
of 51-55 (flat affect, occasional panic attacks, conflicts 
with peers or co-workers).  Therefore, the Board finds that 
the GAF scores assigned accurately assessed the veteran's 
PTSD and also correspond to the criteria for a 50 percent 
disability rating, as many of the symptoms are the same.

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  The record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 70 or 100 percent evaluation.  See 38 C.F.R. § 4.7.  As 
explained herein, the Board would point out that there is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the current regulations at any time since May 1999.  
See 38 C.F.R. § 4.130, DC 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than Diagnostic Code 9411 do not provide a basis 
to assign an evaluation higher than the 50 percent rating 
assigned by this decision.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's disability is approximately 
commensurate with a 50 percent rating under DC 9411, the 
currently assigned evaluation.  Thus, the appeal is denied.  
As noted, the symptoms necessary to support a 70 or 100 
percent rating are essentially missing from the objective 
medical evidence of record.  The Board concludes that a 
rating in excess of 50 percent is not warranted.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection in May 1999, has his PTSD been 
more disabling than as currently rated under the present 
decision.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


